Citation Nr: 1547488	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia and Baker's cyst.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1998 to March 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee disability was manifested by complaints of pain, limitation of motion, and giving way; objective findings included flexion to no worse than 90 degrees even with pain, following repetition, and during flare-ups, extension to no worse than 10 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing very mild arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.

2.  Throughout the rating period on appeal, the Veteran's left knee disability was manifested by complaints of pain, limitation of motion, and giving way; objective findings included flexion to no worse than 85 degrees even with pain, following repetition, and during flare-ups, extension to no worse than 10 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing very mild arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for right knee limitation of flexion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for right knee limitation of extension for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015); VAOPGCPREC 9-2004.

3.  The criteria for an increased disability rating in excess of 10 percent for left knee limitation of flexion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for left knee limitation of extension for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for right and left knee disabilities was granted in an October 2002 rating decision.  Initial 10 percent disability ratings were assigned, effective from March 19, 2002, the day after the Veteran separated from active service.  

In November 2011, the Veteran filed a claim for increased ratings.  The RO denied the claim in the January 2012 rating decision that is the subject of this appeal.  The Veteran contends that her symptoms - which include pain and giving out - warrant increased disability ratings.   

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, the diagnostic codes under which the Veteran's knee disabilities have been evaluated have changed several times since service connection was awarded.  Initially, the knee disabilities were evaluated under DC 5099-5003.  In a subsequent September 2007 rating decision, the diagnostic codes were changed to 5099-5260.  Next, in a July 2009 rating decision, the diagnostic code for the left knee only was changed to DC 5014.  

Finally, in the January 2012 rating decision on appeal, the left knee was evaluated under DC 5020-5260, while the right knee was evaluated solely under DC 5260.  The hyphenated diagnostic code assigned to the left knee in this case reveals that DC 5020 is assigned for synovitis (or, in this case, Baker's cyst), which is the service-connected disability, and DC 5260 is assigned for limitation of flexion as the residual manifestation of that disability.  See 38 C.F.R. § 4.27 (2015). 

Turning to the evidence most pertinent to the rating period on appeal, a December 2010 VA treatment note indicates that range of motion of both knees was "WFL," or within functional limits.  A separate December 2010 treatment note indicates that gait was within normal limits, including tandem.     

In March 2011, a VA treatment note indicates the Veteran had chondromalacia and reported that her knees would sometimes give out.  She stated that wearing a particular type of shoe helped.  No specific treatment was rendered for the knee at this visit.  

An April 2011 x-ray study of the knees shoed that the joint spaces were maintained, with no bony findings or effusions.  In other words, it was a negative study.

In November 2011, the Veteran reported chronic knee pain that radiated up her legs, and stated that her knees were very tender to the touch.  She also said that she had difficulty with steps as her knees locked up (See Virtual VA, CAPRI entry 12/16/11, Primary Care Physician Note dated 11/22/11,  p. 12).  

In December 2011, at a physical therapy consultation, she described the insidious onset of bilateral knee pain, left greater than right, in 1999.  She said she had tried physical therapy in the past with no relief, and that the pain had progressed to limit her ability in walking, step negotiation, prolonged sitting, employment, and sleeping.  She also described intermittent knee buckling and locking, and was very tender.  On examination, there was tenderness to palpation bilaterally, mild swelling of the right patellar tendon, and decreased lateral patellar glides bilaterally.  With regard to functional status, the ability to stand, rise from chair, walk, and use stairs were within normal limits.  Balance on each leg was impaired, but knee flexion and extension were within normal limits bilaterally (See Virtual VA, CAPRI entry 2/21/14, Physical Therapy Consult dated 12/28/11,  p. 326).

The Veteran was afforded a VA examination in January 2012.  She reported constant knee pain, rating it at a level of 8 out of 10 in severity.  She stated that keeping her knees in the same position for long periods of time (such as long drives) made the pain worse, and that flare-ups occurred daily.  

On physical examination at the January 2012 VA examination, flexion on the right was to 105 degrees, with objective evidence of painful motion at 95 degrees, and extension was to 0 degrees, with pain beginning at 10 degrees.  Left knee flexion was to 95 degrees, with pain beginning at 85 degrees, and extension was to 5 degrees, with pain beginning at 10 degrees.  After three repetitions of motion testing, range of motion was unchanged.  The VA examiner indicated that additional functional impairment following repetitive use included less movement than normal and pain on movement.  There was tenderness to palpation bilaterally.  Muscle strength was 5/5 on both flexion and extension.  Ligament testing was normal, and there was no patellar subluxation or dislocation.  There were no meniscal conditions.  The Veteran stated she did not use any assistive devices to ambulate.  X-rays did not reveal arthritis.  The Veteran said that she had been laid off from her job recently due to back pain.       

Several days after the VA examination in January 2012, the Veteran sought treatment for pain in the left knee after falling .  She reported that her left knee gave out while stepping over a baby gate and she landed directly on the knee.  She had immediate swelling.  On examination, there was a 5 by 7 inch area of ecchymosis over the left patella region and pain to palpation over the tibial tubercle.  The VA clinician assessed a contusion of the knee and ordered an X-ray study to rule out fracture.  The Veteran declined crutches (See Virtual VA, CAPRI entry 2/21/14, Primary Care Physician Note dated 1/11/12,  p. 306).  An addendum to this note indicates that the X-ray study showed no fracture, dislocation, or joint effusion (see Virtual VA, CAPRI entry 2/21/14, Addendum dated 1/12/12,  p. 300).

In February 2012, at her fifth out of six physical therapy visit, the Veteran stated that she continued to have pain that limited her ability in walking, step negotiation, prolonged sitting, employment, and sleeping.  She described intermittent knee buckling and locking.  The knee pain was noted to be activity dependent as opposed to constant (See Virtual VA, CAPRI entry 2/21/14, PM&RS Physical Therapy Note dated 2/16/12,  p. 284).  She was discharged from physical therapy later that month.

In April 2012, at an orthopedic consultation, the Veteran reported that, since her fall on the left knee in January, her left knee felt "disconnected" to light touch stimulation.  Examination of the left knee revealed no erythema or swelling.  There was slight pain reaction to light touch over her patella tendon area, but no trophic changes to the skin, swelling, or other abnormalities to suggest a complex regional pain syndrome.  Knee range of motion was from 0 to 120 degrees, and the knee was stable on Lachman's and to varus and valgus stress.  An X-ray study of the left knee was within normal limits.  The VA orthopedist assessed left knee pain status post fall, consistent with contusion in addition to chronic patellofemoral syndrome.  No acute treatment was indicated, and the clinician further explained that it was possible that the Veteran bruised a cutaneous nerve in the fall, but that it would improve.      

The Veteran was afforded another VA examination in July 2012.  She reported increasing pain in both knees, occasional swelling, and tenderness of the joints.  She stated she had trouble with walking and standing, was unable to sit for very long, and had difficulty going up and down stairs and with any physical exertion.  She reported flare-ups with any physical exertion, resulting in swelling and pain.  On range of motion testing of both knees, flexion was to 100 degrees, with objective evidence of painful motion beginning at 0 degrees, and extension was unlimited but painful.  The examiner noted that the Veteran was wearing bilateral knee braces and refused to take them off to perform range of motion testing.  It was noted that she remained standing during the visit, although the examiner was able to convince her to sit down and noted that her knees were flexed beyond 90 degrees at that time, although on testing she would not flex them beyond 25 degrees.  After three repetitions, range of motion remained the same.  The VA examiner noted that after repetitive use, additional functional limitations would include less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was 4/5, and the examiner was unable to test the ligaments.  There were no patellar or meniscal abnormalities.  It was noted that the Veteran constantly used braces and a cane.  Arthritis was not shown on X-ray study.  The examiner noted that back pain kept the Veteran from working a desk job.  

In December 2012, the Veteran submitted a Disability Benefits Questionnaire completed by Dr. H.  The report indicates that the Veteran reported pain with squatting, kneeling, standing, and most other activities.  She also reported flare-ups with an increase in pain with physical activities and giving out of the knee, causing her to fall.  On examination, right knee flexion was to 130 degrees, with pain beginning at 95 degrees, and extension was unlimited but painful.  Left knee flexion was to 125 degrees, with pain beginning at 85 degrees, and extension was unlimited but painful.  After three repetitions, right knee flexion was to 100 degrees, and left knee flexion was to 95 degrees, but extension remained unlimited.  Additional functional loss after repetitive use included less movement, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness to palpation, and muscle strength was 3/5.  Joint stability and ligament testing were normal.  In terms of functional impact, Dr. H. stated that any increased physical activities, including standing, walking, squatting, etc., increased the Veteran's knee pain, and that, in combination with her low back and hip pain, she would have difficulty maintaining employment.  

The Veteran was afforded another VA examination in November 2013.  The examiner diagnosed bilateral chondromalacia and a Baker's cyst in the left knee.  It was noted that she used a walking stick and that she was stiff and sore.  She reported daily flare-ups with use, temperature changes, and inactivity.  On examination, right and left knee flexion was to 90 degrees, with pain beginning at 90 degrees, and extension was to 5 degrees, with pain beginning at 5 degrees.  Range of motion remained the same after three repetitions.  Additional functional loss after repetitive use included more movement than normal, weakened movement, pain, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was 5/5, and ligament testing was normal.  The examiner indicated that X-ray studies indicated very mild arthritis in the left knee, despite reviewing the same April 2012 X-ray study on the basis of which previous examiners concluded there was no arthritis.  The examiner further stated that the knee disability would limit the Veteran's ability to work because she cannot ambulate well secondary to pain.  He also noted that the Veteran reported a history of fibromyalgia, which made it difficult to know what causes most of her pain.  Further, while the knee condition would limit her unable to maintain a physically intensive job, it should not limit her ability to work in a sedentary field.  Moreover, based off imaging, the examiner stated the knee disability should not limit her at all; rather, the limitation was solely based off of her reports of pain (see Virtual VA, CAPRI entry 2/21/14, Disability Benefits Questionnaire dated 11/6/13,  p. 44).   

On the question of whether the Veteran is entitled to higher ratings for her bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, the knee disabilities are rated as 10 percent disabling each under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 90 degrees on the right and 85 degrees on the left throughout the rating period on appeal, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5260 for the knee disabilities for any period, as the currently assigned 10 percent ratings account for the Veteran's painful motion.  

In this regard, the Board acknowledges the July 2012 VA examiner's notation that painful motion began at 0 degrees of flexion bilaterally; however, at the same examination, the Veteran was able to flex her knees to 100 degrees, even with pain and following repetition, and the examiner noted that she was somewhat resistant to range of motion testing.  Moreover, at two subsequent examinations in December 2012 and November 2013, pain on flexion began at a much higher degree of motion.  Therefore, the Board finds that the July 2012 VA examination results do not warrant increased ratings, as the overall disability picture is not more nearly reflected by higher ratings.   

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had extension in both knees to no worse than 10 degrees throughout the rating period on appeal, even with pain and after repetition.  While such limitation does not allow for disability ratings in excess of 10 percent under DC 5261, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, resolving reasonable doubt in favor of the Veteran, the Board finds that the assignment of separate 10 percent evaluations for limitation of extension under DC 5261 is appropriate.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, the maximum possible rating available for either knee under DC 5003 is 10 percent, since only one major joint is involved.  Thus, increased ratings are not warranted under DC 5003.

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's knee disability, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Although the Veteran has reported locking and giving out of the knees, objective evidence ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At the January 2012 VA examination, April 2012 orthopedic consultation, December 2012 Disability Benefits Questionnaire examination, and November 2013 VA examination, the knee was stable to ligament testing, providing highly probative medical evidence against this claim.  Thus, in light of the negative findings on ligament testing, the criteria for compensable ratings under DC 5257 have not been met.  Thus, the Board finds that separate ratings for knee instability are not warranted in this case.  The currently assigned 10 percent disability ratings (including the separate 10 percent disability ratings for limitation of extension assigned herein) adequately compensate the Veteran for both her pain on motion and her complaints of giving way, especially in light of her noncompensable limitation of flexion in both knees and negative ligament testing.  Therefore, although separate ratings are allowable when both arthritis and instability are present if certain criteria are met (see VAOPGCPREC 23-97 and 9-98), the Board finds that the criteria for separate ratings for limitation of motion and instability are not met in this case.     

In further consideration of higher ratings for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but a 10 percent rating is the maximum (and only) available rating under DC 5259, and the Veteran has not undergone such a procedure.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no meniscal abnormalities in this case.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that her bilateral knee disabilities are worse, as well as her report of pain, limitation of motion, and giving way.  While she is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions regarding whether her symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined her during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and giving way.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates ratings even higher than those assigned herein under the rating criteria for the bilateral knee disabilities for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current 10 percent disability ratings for bilateral knee arthritis indicate a significant impact on her functional ability.  Such disability evaluations assigned by VA recognize her painful motion, indicating very generally a 40 percent reduction in her ability to function due to her bilateral knee disability.  The critical question in this case, however, is whether the problems she has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against ratings in excess of 10 percent for the bilateral knee flexion, but that separate 10 percent ratings are warranted for bilateral limitation of extension.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria specifically contemplate the pain, limitation of motion, and instability caused by the Veteran's knee disabilities.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, the notice requirements were satisfied by way of the January 2012 rating decision, November 2012 Statement of the Case, and subsequent Supplemental Statements of the Case.  While not timely, the Veteran was provided with multiple opportunities to submit additional evidence following receipt of proper notice, and she was not prejudiced by any untimeliness.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issue of increased ratings for her service-connected knee disabilities.  VA provided the Veteran with examinations in January 2012, July 2012, and November 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased ratings for her service-connected knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An increased disability rating in excess of 10 percent for right knee limitation of flexion is denied for the entire rating period on appeal.

An increased disability rating in excess of 10 percent for left knee limitation of flexion is denied for the entire rating period on appeal.

A separate 10 percent disability rating for right knee limitation of extension is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

A separate 10 percent disability rating for left knee limitation of extension is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

REMAND

In an August 2014 rating decision, the RO denied entitlement to a TDIU.  Later that month, the Veteran filed a timely notice of disagreement (NOD) with that decision.  The RO has not had the opportunity to furnish the Veteran with a statement of the case (SOC) which addresses the issue of entitlement to a TDIU.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a TDIU must be remanded to the RO for additional action.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

The RO should consider the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU); if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


